That portion of the opinion of the St. Louis Court of Appeals (193 S.W.2d 370, 371) overruling respondents' motion to dismiss which we adopted as our own should be expanded and explained so as to remove doubt and uncertainty as to the effect, under the new Civil Code, of the filing of a motion for new trial in workmen's compensation and other cases where such motion is not required to preserve matters for appellate review, as follows:
[5] No motion for new trial is necessary to preserve for appellate review the question of the sufficiency of the evidence to support the award (which is usually the only question presented) in a workmen's compensation case. This is true for two reasons: (1) The entire record before the Commission was considered record proper under the old code and would, therefore, be preserved without any motion for new trial [J.M. Farrin  Co. v. Murphy, 351 Mo. 77, 171 S.W.2d 668; State ex rel. May Dept. Stores v. Haid, 327 Mo. 567, 38 S.W.2d 44]; and (2) because the new code provides that, in non-jury cases, "the question of the sufficiency of the evidence to support the judgment may be raised whether or not the question was raised in the trial court." [Sec. 114d Civil Code, Laws 1943, p. 387; Sec. 847.114d Mo. Stat. Ann. construed as applicable to review of administrative tribunals in Peerless Fixture Co. v. Keitel,355 Mo. 144, 195 S.W.2d 449.] Therefore, when no motion is filed, the judgment becomes final under Rule 3.24 "at the expiration of thirty days after the entry of such judgment."
[6] However, if a motion for a new trial is filed, it has the same effect (in a compensation case as in any other) to postpone the finality of the judgment until overruled or until 90 days after it is filed. [Sec. 118 Civil Code, Laws 1943, p. 389; Sec. 847.118 Mo. Stat. Ann.] The real purpose for filing such a motion would be to obtain relief in the trial court; and we have held that it may be properly *Page 1168 
filed for that purpose in a case decided solely on the pleadings, a record proper case in which such a motion had no effect under the old code. [Gerber v. Schutte Investment Co., 354 Mo. 1246,194 S.W.2d 25.] It would postpone the finality of the judgment in a workmen's compensation case because a motion for a new trial is one of the authorized motions referred to in Rule 3.24 (which postpones the finality of the judgment) in such a case. This is true because Sec. 120, Civil Code (Laws 1943, p. 389, Sec. 847.120) makes a motion for new trial a proper motion in every case. It does this by abolishing all of the old record proper motions and providing that "the objections which were heretofore made on such motions may be raised in a motion for new trial." Thus a motion for new trial under the new code is no longer a motion for raising only what were formerly matters [64] of exception. On the contrary, it is now a motion which covers the whole record.
[7] Section 120 was one of several sections put into the new code for the purpose of abolishing the old distinctions between the record proper and exceptions. Others are Sec. 122 (Sec. 847.122 Mo. Stat. Ann.) abolishing formal exceptions; Sec. 125 (Sec. 847.125 Mo. Stat. Ann.) abolishing writs of error and providing that an appeal "shall constitute a continuation of the proceeding in the trial court"; and Sec. 140a (Sec. 847.140a Mo. Stat Ann.) saying "no allegations of error shall be considered" on appeal rather than "no exceptions shall be taken" as did Sec. 1227, R.S. 1939, Mo. Stat Ann. (which it replaced) in stating what must be presented to the trial court in order to be preserved for appellate review. Even under the old code we held that a record proper motion (arrest of judgment) prevented the judgment from becoming final until it was overruled. [Williams v. Pemiscot County, 345 Mo. 415, 133 S.W.2d 417.] Therefore, there can be no doubt that a motion for a new trial is an authorized motion in any kind of case, and has the same effect to postpone the finality of the judgment in any case, because under the new code it performs not only all of its former functions as a motion for new trial but also those of all former record proper motions as well.
[8] In this case, a motion for new trial was timely filed, within ten days after entry of judgment, which would have prevented the judgment from becoming final. However, it was overruled only 28 days after entry of judgment which was less than the time in which the judgment would have become final if no motion had been filed. Certainly it was proper to file a notice of appeal as soon as this motion for new trial was overruled or at any time within 10 days thereafter. Since the new code has changed the rule as to workmen's compensation cases, stated in J.M. Farrin  Co. v. Murphy, supra and State ex rel. May Dept. Store v. Haid, supra, (that a motion for new trial was not an authorized motion in a workmen's compensation case, or other administrative tribunal review cases, served no purpose therein and *Page 1169 
did not postpone the finality of such judgment) we think the reasonable construction of the new procedure is that it is possible either to speed up the time of taking appeals (by a prompt filing of and ruling on a motion for new trial or to postpone the time therefor (until the motion is ruled), up to the full 90 days after motion for new trial is filed, as in other cases. In short, we now have exactly the same procedure and the same rules in all cases in which a motion for a new trial is filed. Undoubtedly this was the purpose of the new code, and Rule 3.24 construing it, in order to avoid the confusing situation prevailing under the old procedure, which caused parties to lose rights of appeal because a motion for new trial had the effect to postpone the finality of the judgment in some types of cases while such a motion had no function or effect at all in others.